Citation Nr: 0306579	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  97-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO, in pertinent part, denied entitlement to 
service connection for diabetes and glaucoma, and an 
increased rating for rhinitis.  

The Board remanded the case to the RO for further development 
and adjudicative action in June 1998.  In February 2001, the 
Board denied the claim for an increased rating, and remanded 
the remaining actions to the RO for further development and 
adjudicative action. 

In December 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that in November 2002, as a result of review 
of the claims file and examination of the veteran, a VA 
examiner opined that hypertension was present in service.  
Such finding presents a claim of entitlement to service 
connection for hypertension.  Additionally, the veteran 
appears to have expanded his claim of service connection for 
eye disorders to include ocular hypertension.  Since these 
issues have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  Diabetes mellitus was not shown in service but initially 
diagnosed some years thereafter, was not disabling to a 
compensable degree during the first post service year, and is 
not causally related to service-connected interstitial 
nephritis.

3.  Glaucoma was not shown in service and although initially 
diagnosed some years after service, the most recent VA 
special ophthalmological examination of record does not 
confirm its existence.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by a service-connected disability; nor may service 
connection be presumed therefore.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309, 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  Glaucoma was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service entrance examination and medical history reports 
of June 1976 are negative with regard to diabetes and 
glaucoma.  Periodic examinations of May 1983 and April 1987, 
are negative for findings of diabetes and glaucoma.  In July 
1986, the veteran complained of eye pain and redness that was 
not associated with any eye injury or foreign body.  

He also complained of decreased vision that was not 
associated with head or eye trauma in the past 72 hours and 
an onset within the past 7 days.  Only one eye was involved.  
It was noted that it was the veteran's first visit for this 
complaint.  The medical history reports of April 1987 and 
April 1992 are also negative with regard to diabetes and 
glaucoma.  The April 1992 separation examination was negative 
for diabetes and glaucoma.  The corresponding medical history 
report, reflects the veteran's report of a problem with the 
right eye due to being punched or elbowed.  It was further 
noted that the condition resolved with the use of eye drops 
and that there were no visual sequelae.  Records dated in 
1992, reflect a finding of chronic proteinuria.  

A VA examination was conducted in January 1993 pursuant to 
the veteran's claim for various disabilities that he filed in 
June 1992.  A history of a bilateral eye injury was noted.  
It was indicated that injuries were sustained on several 
occasions, but there was no change in the veteran's eyesight.  

At the time of the January 1993 examination, it was noted 
that the veteran reported his proteinuria and possible early 
renal failure.  The examiner noted a diagnosis of history of 
renal disease with proteinuria and questionable early renal 
failure.

Private medical records, dated from December 1995 to May 
1997, reflect the treatment of diabetes and glaucoma.  In 
December 1995 and January 1996, it was noted that the veteran 
had been newly diagnosed with diabetes.  The reports reflect 
the examiners' suspicions that the proteinuria represented 
undetected diabetes mellitus.

On his visit in December 1995, the veteran was seen for 
complaints of a seven to ten day onset of polyuria, 
polydipsia, fatigue and occasional dizziness.  The history of 
renal problems and urethral stricture was mentioned, and the 
examiner noted that the veteran presented his service medical 
records.  The medical history reflects the report of no prior 
knowledge of diabetes.  

In January 1996, the veteran filed a claim alleging 
entitlement to service connection for diabetes.  

In a March 1996 letter to another physician, CWD (initials), 
MD, reported that the veteran was first seen that month.  He 
complained of blurry vision in the left eye when awakening in 
the morning.  It was noted that his past medical and family 
histories were negative for ophthalmologic problems.  The 
examination revealed marked ocular hypertension/glaucoma.  
Dr. CWD reported that the veteran was diagnosed with severe 
primary open angle glaucoma, without evidence of severe nerve 
decompensation.  Dr. CWD pointed to the veteran's diabetes 
and race as high risk factors.  

In April 1996, VA received the veteran's claim alleging 
entitlement to service connection for glaucoma as secondary 
to diabetes mellitus.  

An examination was conducted in April 1996.  The veteran 
reported the treatment of glaucoma.  The examiner noted that 
there was no gross retinopathy.  

Dr. CWD provided a further update regarding the severity of 
the veteran's glaucoma in a letter dated in October 1996.  
Laser trabeculoplasty was performed later that month.  

In a November 1998 letter, CS-B (initials), MD, provided the 
veteran a summary of his kidney condition.  It was noted that 
the veteran had had proteinuria since 1980, and that he 
subsequently developed problems with urethral strictures.  
The diagnosis of diabetes in 1995 was noted.  Dr. CS-B 
reported that a repeat evaluation in 1997 did not demonstrate 
another etiology for the proteinuria, small kidney and 
reduced renal function.  Another ultrasound confirmed a small 
left kidney and evidence of intrinsic renal disease.  Dr. CS-
B then noted various test findings, and that diabetes was 
felt to be very unlikely in light of the "short time since 
diagnosis."  Dr. CS-B concluded that the veteran's kidney 
disease was felt to be the result of interstitial nephritis 
secondary to urethral strictures and reflux.  

In April 1999, Dr. CWD provided VA with a summary of the 
diagnosis and treatment of the veteran's glaucoma.

VA records dated from 1999 to 2002 reflect ongoing treatment 
of diabetes, glaucoma and ocular hypertension.   

Pursuant to the Board's remand of June 1998, a VA examination 
was conducted in February 2000.  The examiner listed the 
veteran, the claims file, computer data and VA outpatient 
records, as the sources of information for the examination.  
The examiner noted that diabetes and glaucoma were first 
diagnosed in 1996.  The history of renal insufficiency was 
discussed.  The examiner reported that during the evaluation, 
it was thought that the kidney disease was not likely related 
to diabetes primarily because the chronic renal insufficiency 
was manifest long before the diagnosis of diabetes was made 
in 1996.  The veteran did not give a history of peripheral 
neuropathy and he had no further complaints related to 
diabetes.  The examiner also found that it not likely that 
the veteran's chronic renal insufficiency is due to or 
related to diabetes mellitus.  

Regarding the eyes, the ophthalmic examination was 
essentially normal.  The examiner found it unlikely that the 
diabetes caused or aggravated glaucoma.  

A September 2000 VA examination report, reflects the 
examiner's discussion of the findings noted by Dr. CS-B with 
regard to the relationship between diabetes and the veteran's 
kidney problems.

Pursuant to the Board's February 2001 remand, VA examinations 
were conducted in November and December 2002.  In the 
November 2002 examination report the examiner acknowledged a 
review of the claims folder and the remand.  The examiner 
discussed the veteran's history of renal insufficiency and 
noted that diabetes mellitus had been diagnosed in 1996.  The 
veteran had symptoms of polyuria, polydipsia starting in 
1995, but the actual diagnosis was made in 1996.  Since that 
time, he had been using medication for diabetes.  



The examiner opined that the diabetes onset was much later 
than the kidney disease, and that there was no evidence of 
hyperglycemia, glycosuria during service or immediately after 
service.  The examiner pointed out that the veteran's 
proteinuria was diagnosed as being due to interstitial 
nephritis and that it was an additional find to the urethral 
problems that he had.  The examiner ruled out steroidogenic 
diabetes since the veteran was not given cortical steroids 
for his kidney disease.  

The examiner opined that the veteran suffers from two 
independent conditions, but further found that the late 
increase in the renal insufficiency is partly due to diabetes 
and hypertension.  The examiner opined that the diabetes was 
not caused by interstitial nephritis in service.  

When examined in November 2002, the veteran reported blurry 
vision when his blood sugars go up, and the examiner noted 
that the veteran's eye problems started in 1995.  

Another VA examination was conducted in December 2002, and 
the veteran complained of eye irritation.  It was noted that 
the veteran wished to determine if there is a relationship 
between his diabetes mellitus and glaucoma.  He has a 
significant family history of glaucoma in a cousin.  The 
examiner discussed the findings and diagnoses recorded in 
examination and treatment reports dating back to May 1983.  

The examiner reported the following impression: no diabetic 
retinopathy in either eye; floppy eyelid syndrome 
bilaterally; and ocular hypertension with borderline 
intraocular pressures on present antiglaucoma treatment.  The 
examiner commented that during continuous chronic follow up 
with VA, the veteran was not diagnosed with glaucoma, but was 
preferred to start on antiglaucoma treatment for ocular 
hypertension to maintain high intraocular pressures.  



Service connection has been granted for interstitial 
nephritis associated with urethral stricture, evaluated as 30 
percent disabling; hallux valgus, left, status post 
bunionectomy, evaluated as 10 percent disabling; right knee 
tendonitis, evaluated as 10 percent disabling; perianal 
fissure, urethral stricture, rhinitis/hay fever, residuals of 
dislocations of the middle, ring and little fingers of the 
left hand, and left elbow tendonitis with history of 
dislocation, all evaluated noncompensable.  The combined 
schedular evaluation is 50 percent (bilateral factor 
considered).


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, including diabetes mellitus, will 
be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

Preliminary Matter - Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for 
diabetes and glaucoma in the September 1996 statement of the 
case, and the supplemental statements of the case issued in 
August 2000 and December 2002.   

Furthermore, with regard to notice the Board points out that 
in May 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with the criteria of the VCAA and 
adjudicated his claim with this law in mind as shown by the 
December 2002 supplemental statement of the case.  Therefore, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's June 1998 and February 2001 remands, the RO requested 
additional information concerning treatment, obtained VA 
examinations, and secured treatment reports.

Clearly, this is a case in which any further attempts to 
obtain any additional records would be futile, as all 
identified evidence has been obtained and associated with the 
claims folder.  38 U.S.C.A. 5103A (West Supp. 2002); 66 Fed. 
Reg. 45620, 45630 (August 29, 2001) (codified at 38 C.F.R. 
3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary.  No further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection for Diabetes Mellitus

The veteran has been diagnosed with diabetes mellitus.  
Therefore, the evidence does reflect a diagnosis of the 
condition that the veteran claims is service-connected.  
However, the evidence does not demonstrate that the diabetes 
mellitus was incurred or aggravated during service, or that 
it became manifest to a compensable degree within the year 
thereafter, or is secondary to interstitial nephritis.

The service medical records document the diagnosis and 
treatment of proteinuria, and later reports of 1995 and 1996 
reflect suspicions that the proteinuria represented 
undetected diabetes mellitus.  

However, in later reports, in particular the VA examination 
of November 2002 and Dr. CS-B's letter of November 1998, 
clarification regarding the cause of the proteinuria and the 
date of diagnosis of diabetes was provided.  

Furthermore, Dr. CS-B reported that diabetes was diagnosed in 
1995, which is the same year that the VA examiner opined that 
the veteran's symptoms began.  The VA examiner dated the 
onset of diabetes to 1996.  Both also determined that 
diabetes appeared subsequent to the onset of the veteran's 
ongoing renal problems.  The VA examiner further explained 
that the veteran's diabetes and service-connected renal 
disability were two separate conditions, and that the 
diabetes aggravates and was not caused by the kidney 
condition.  

Given the opinions of record regarding the diagnosis and 
onset of the veteran's diabetes, it is reasonable to conclude 
that the condition did not become manifest within one year of 
the veteran's separation from service, has not been related 
to his service, and has not been related to his service-
connected renal disability on a direct basis or on the basis 
of aggravation.  Questions involving the diagnosis and 
etiology or onset of disease require diagnostic skills and 
are within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the medical 
evidence is devoid of the requisite medical opinions to 
establish entitlement to service connection on a direct, 
presumptive or secondary basis.  

The only remaining evidence in support of the claim consists 
of lay assertions.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.


Service Connection for Glaucoma

The veteran claims that he has glaucoma either directly 
related to service or as secondary to diabetes mellitus.  
Under 38 C.F.R. § 3.310, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  
The record shows that although there were earlier diagnostic 
impressions of glaucoma, such disorder was not confirmed on 
the basis of the most recent VA special ophthalmological 
examination of record.  In other words, the veteran is not 
shown to have glaucoma.  The first require for a grant of 
service connection on a direct basis has not been satisfied.  
See Hickson, supra.

The veteran has been diagnosed with various eye disorders; 
however, glaucoma per se, the disability at issue, has not 
been shown on the basis of the most recent examination.  
There exists no basis upon which to predicate a grant of 
entitlement to service connection on a direct basis.  
38 U.S.C.A. §§ 1110, 1131.  The veteran has claimed to have 
developed glaucoma as secondary to diabetes mellitus.  
Service connection has not been granted for diabetes 
mellitus.  As the Board noted above, glaucoma has not been 
confirmed on examination; accordingly, service connection is 
not warranted to include on a secondary basis pursuant to the 
provisions of 38 C.F.R. § 3.310(a).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for diabetes mellitus and 
glaucoma.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for glaucoma is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

